ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Douglas J. Carney had committed professional misconduct warranting public discipline. After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility and admitted to the following professional misconduct: that he did not timely file his federal and state individual income tax returns for tax years 1987, 1988 and 1991; and that he did not make a timely written response to the Director’s November 24, 1992, notice of investigation or provide timely federal and state tax authorizations. The Director, in turn, withdrew the allegations of respondent’s failure to file for the years 1989 and 1990. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand and unsupervised probation for a period of 2 years. Respondent further agreed to the imposition and payment of costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility-
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Douglas J. Carney, hereby is publicly reprimanded and placed on unsupervised probation for a period of 2 years, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the conditions of respondent’s probation shall be as follows:
. a. Respondent shall timely file all required state and federal tax returns. Respondent shall affirmatively report to the Director, on or before the due date of the required returns, his compliance with such filing requirements and shall provide the Director with copies of his filed returns.
b. On or before the filing deadline, respondent shall provide the Director with copies of all applications for filing extensions and proof of approval of such applications. Respondent shall provide all of the documents and information required herein without specific reminder or request.
3. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.